Exhibit 10.12

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
13th day of July 2020 (the “Effective Date”), by and between MP Mine Operations
LLC (the “Company”) and Sheila Bangalore (the “Executive”).

W I T N E S S T H :

WHEREAS, Executive is currently employed by the Company; and

WHEREAS, Executive is a party to an employment agreement with the Company,
executed by Executive on February 27, 2020 (the “Prior Agreement”); and

WHEREAS, the Company is contemplating either (i) an initial public offering of
the Company (or such other entity created to effectuate such offering), or
(ii) the consummation of a transaction with a SPAC, following which, the equity
of the Company is sold, exchanged, or converted into publicly traded securities
(as applicable, the “Going Public Transaction”, and the publicly traded entity
resulting from (i) or (ii), as applicable, “PubCo”); and

WHEREAS, in anticipation of the Going Public Transaction, the Company desires to
continue to employ Executive and to enter into this Agreement embodying the
terms of such continued employment, and Executive desires to enter into this
Agreement and to accept such employment, subject to the terms and provisions of
this Agreement; and

WHEREAS, effective upon the closing of the Going Public Transaction (the
“Closing”), without further action by the parties hereto, the Company shall
assign and shall cause the PubCo to assume this Agreement, at which time, all
references to the Company thereafter shall instead refer to PubCo.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Executive hereby
agree as follows:

Section 1.    Definitions. Capitalized terms not otherwise defined in this
Agreement shall have the meaning set forth on Appendix A, attached hereto.

Section 2.    Acceptance and Term of Employment.

The Company agrees to employ Executive, and Executive agrees to serve the
Company, on the terms and conditions set forth herein. Executive’s employment
hereunder shall commence on the Effective Date and continue until terminated as
provided in Section 7 hereof (the “Term of Employment”).

 

  Section

3.    Position, Duties, and Responsibilities; Place of Performance.

(a)    Position, Duties, and Responsibilities. During the Term of Employment,
Executive shall be employed and serve as the General Counsel and Chief Strategy
Officer of the Company, reporting to directly to the Company’s Chief Executive
Officer, and having such



--------------------------------------------------------------------------------

duties and responsibilities commensurate with such position as reasonably
assigned to Executive from time to time. Executive also agrees to serve as an
officer and/or director of any member of the Company Group, in each case without
additional compensation.

(b)    Performance. Executive shall devote Executive’s full business time,
attention, skill, and best efforts to the performance of Executive’s duties
under this Agreement and shall not engage in any other business or occupation
during the Term of Employment, including, without limitation, any activity that
(x) conflicts with the interests of the Company or any other member of the
Company Group, (y) interferes with the proper and efficient performance of
Executive’s duties for the Company, or (z) interferes with Executive’s exercise
of judgment in the Company’s best interests. Notwithstanding the foregoing,
nothing herein shall preclude Executive from (i) serving, with the prior written
consent of the Board (not to be unreasonably withheld), as a member of the board
of directors or advisory board (or the equivalent in the case of a non-corporate
entity) of a non-competing for-profit business and one or more charitable
organizations, (ii) engaging in charitable activities and community affairs, and
(iii) managing Executive’s personal investments and affairs; provided, however,
that the activities set out in clauses (i), (ii), and (iii) shall be limited by
Executive so as not to materially interfere, individually or in the aggregate,
with the performance of Executive’s duties and responsibilities hereunder.

(c)    Principal Place of Employment. Executive’s principal place of employment
shall be at the Company’s corporate headquarters in Las Vegas, although
Executive understands and agrees that Executive may be required to travel from
time to time for business reasons.

Section 4.    Compensation.

During the Term of Employment, Executive shall be entitled to the following
compensation:

(a)    Base Salary. Executive shall be paid an annualized Base Salary (the “Base
Salary”), payable in accordance with the regular payroll practices of the
Company, of $300,000, with adjustments, if any, as may be approved in writing by
the Compensation Committee. Executive’s Base Salary will increase to $350,000 as
of the Closing.

(b)    Annual Bonus. Executive shall be eligible for an annual incentive bonus
award determined by the Compensation Committee in respect of each fiscal year
during the Term of Employment (the “Annual Bonus”). The target Annual Bonus for
each fiscal year shall be 60% of Base Salary (the “Target Annual Bonus”), with
the actual Annual Bonus payable being based upon the level of achievement of
annual Company and individual performance objectives for such fiscal year, as
determined by the Compensation Committee and communicated to Executive.
Notwithstanding this, for 2020 only, subject to Executive’s continued employment
in good standing through the applicable payment date, the Annual Bonus shall not
be less than $125,000. The Annual Bonus shall otherwise be subject to the terms
and conditions of the annual bonus plan adopted by the Board or the Compensation
Committee, if any, under which bonuses are generally payable to senior
executives of the Company, as in effect from time to time, which may include
that the Annual Bonus may be paid in combination of cash

 

-2-



--------------------------------------------------------------------------------

and equity incentive awards, consistent with the mix of consideration applicable
to other senior executives of the Company. The Annual Bonus shall be paid to
Executive at the same time as annual bonuses are generally payable to other
senior executives of the Company (which is expected to occur in Q1 of each
calendar year) subject to Executive’s continuous employment through the
applicable payment date (subject to Section 7 below).

(c)    Equity Participation. In connection with the commencement of Executive’s
employment hereunder, Executive shall be entitled to participate in the equity
incentive plan(s) of the Company, as in effect from time to time, and pursuant
to the terms of such plan, the applicable award agreement and such other
documents Executive is required to execute in connection with the grant of any
award under such plan (the plan, the award agreement, and such other documents
collectively, the “Equity Documents”). Without limiting the foregoing, subject
to Executive’s continued employment hereunder through the Closing, on or as soon
as reasonably practicable following the Closing, Executive will be granted
shares of restricted common stock of the PubCo having a value1 equal to
$1.0 million (the “Incentive Award”). The Incentive Award shall vest in
substantially equal annual installments over the four (4) year period
immediately following the Closing, based upon Executive’s continued employment
hereunder, subject to acceleration of vesting upon any Change in Control (as
defined in the Equity Documents), and shall otherwise be subject to the terms
and conditions of the Equity Documents.

(d)    Closing Bonus. In addition to the Incentive Award, and subject to
Executive’s continued employment hereunder through the Closing, upon the
Closing, Executive shall be entitled to receive a one-time, lump-sum payment
equal to $200,000, payable upon the next regularly scheduled payroll date
immediately following the Closing.

Section 5.    Employee Benefits & Indemnification.

(a)     During the Term of Employment, Executive shall be entitled to
participate in health, insurance (including director & officer insurance),
retirement, and other benefits provided generally to senior executives of the
Company. Executive shall also be entitled to the same number of holidays and
sick days, as well as any other benefits, in each case as are generally allowed
to senior executives of the Company in accordance with the Company policy as in
effect from time to time. The Company will also cover such reasonable costs
associated with Executive’s Company responsibilities (e.g. bar admissions,
continuing legal education/membership costs, etc.). Executive will also be
entitled to four (4) weeks of vacation annually. Nothing contained herein shall
be construed to limit the Company’s ability to amend, suspend, or terminate any
employee benefit plan or policy at any time, and the right to do so is expressly
reserved.

 

1 

For purposes of this Agreement, the number of shares which will be issued based
on the Company’s value shall be determined using the per share price of the IPO
or the value of a PubCo share used to determine the merger consideration per
share.

 

-3-



--------------------------------------------------------------------------------

(b)     The Company shall indemnify Executive to the maximum extent permitted by
law in respects of any claim, investigation, suit or dispute brought against
Executive in Executive’s capacity as an officer of the Company, and the Company
agrees to advance Executive’s reasonable expenses incurred therewith upon
Executive agreeing to repay such advances if Executive is ultimately found not
to have been entitled to such indemnification. The Company shall not be
obligated to indemnify Executive if a court of competent jurisdiction finds
Executive’s conduct to have constituted gross negligence, willful misconduct,
fraud or criminal conduct in performing any duties or responsibilities under
this Agreement.

Section 6.    Reimbursement of Business Expenses.

Executive is authorized to incur reasonable business expenses in carrying out
Executive’s duties and responsibilities under this Agreement, and the Company
shall promptly reimburse Executive for all such reasonable business expenses,
subject to documentation in accordance with the Company’s policy, as in effect
from time to time.

 

  Section

7.    Termination of Employment.

(a)    General. The Term of Employment, and Executive’s employment hereunder,
shall terminate upon the earliest to occur of (i) Executive’s death, (ii) a
termination by reason of a Disability, (iii) a termination by the Company with
or without Cause, and (iv) a termination by Executive with or without Good
Reason. Except as otherwise expressly required by law (e.g., COBRA) or as
specifically provided herein, all of Executive’s rights to Base Salary, Annual
Bonus, employee benefits and other compensatory amounts hereunder (if any) shall
cease upon the termination of Executive’s employment hereunder.

(b)    Deemed Resignation. Upon any termination of Executive’s employment for
any reason, except as may otherwise be requested by the Company in writing and
agreed upon in writing by Executive, Executive shall be deemed to have resigned
from any and all directorships, committee memberships, and any other positions
Executive holds with the Company or any other member of the Company Group.

(c)    Termination Due to Death or Disability. Executive’s employment shall
terminate automatically upon Executive’s death. The Company may terminate
Executive’s employment immediately upon the occurrence of a Disability, such
termination to be effective upon Executive’s receipt of written notice of such
termination. Upon Executive’s death or in the event that Executive’s employment
is terminated due to Executive’s Disability, Executive or Executive’s estate or
Executive’s beneficiaries, as the case may be, shall be entitled to:

(i)    The Accrued Obligations;

(ii)    Any unpaid Annual Bonus in respect of any completed fiscal year that has
ended prior to the date of such termination, which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company, but in
no event later than the date that is 21⁄2 months following the last day of the
fiscal year in which such termination occurred; and

 

-4-



--------------------------------------------------------------------------------

(iii)    An amount equal to (A) the Target Annual Bonus multiplied by (B) a
fraction, the numerator of which is the number of days elapsed from the
commencement of the fiscal year in in which such termination occurs through the
date of such termination and the denominator of which is 365 (or 366, as
applicable), which amount shall be paid within thirty (30) days of Executive’s
termination date.

Following Executive’s death or a termination of Executive’s employment by reason
of a Disability, except as set forth in this Section 7(c), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.

(d)    Termination by the Company for Cause.

(i)    The Company may terminate Executive’s employment at any time for Cause,
effective upon delivery to Executive of written notice of such termination;
provided, however, that with respect to any Cause termination relying on clause
(ii) or (vii) of the definition of Cause, to the extent that such act or acts or
failure or failures to act are curable, Executive shall be given not less than
ten (10) days’ written notice by the Board of the Company’s intention to
terminate Executive for Cause, such notice to state in detail the particular act
or acts or failure or failures to act that constitute the grounds on which the
proposed termination for Cause is based, and such termination shall be effective
at the expiration of such ten (10) day notice period unless Executive has fully
cured such act or acts or failure or failures to act that give rise to Cause
during such period.

(ii)    In the event that the Company terminates Executive’s employment for
Cause, she shall be entitled only to the Accrued Obligations. Following such
termination of Executive’s employment for Cause, except as set forth in this
Section 7(d)(ii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

(e)    Termination by the Company without Cause. The Company may terminate
Executive’s employment at any time without Cause, effective upon delivery to
Executive of written notice of such termination. In the event that Executive’s
employment is terminated by the Company without Cause (other than due to death
or Disability), Executive shall be entitled to:

(i)    The Accrued Obligations;

(ii)    Any unpaid Annual Bonus in respect of any completed fiscal year that has
ended prior to the date of such termination, which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company, but in
no event later than the date that is 21⁄2 months following the last day of the
fiscal year in which such termination occurred;

(iii)    Subject to satisfaction of the applicable performance objectives
applicable for the fiscal year in which such termination occurs, an amount equal
to (A) the Annual Bonus otherwise payable to Executive for the fiscal year in
which such

 

-5-



--------------------------------------------------------------------------------

termination occurred, assuming Executive had remained employed through the
applicable payment date, multiplied by (B) a fraction, the numerator of which is
the number of days elapsed from the commencement of such fiscal year through the
date of such termination and the denominator of which is 365 (or 366, as
applicable), which amount shall be paid at such time annual bonuses are paid to
other senior executives of the Company, but in no event later than the date that
is 21⁄2 months following the last day of the fiscal year in which such
termination occurred; and

(iv)    Continuation of Base Salary for one year following such termination,
such amount to be paid in substantially equal payments during the Severance
Term, payable in accordance with the Company’s regular payroll practices.

Notwithstanding the foregoing, the payments and benefits described in clauses
(ii) through (iv) above shall immediately terminate, and the Company shall have
no further obligations to Executive with respect thereto, in the event that
Executive breaches any provision set forth in Section 9 hereof. Following such
termination of Executive’s employment by the Company without Cause, except as
set forth in this Section 7(e), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

(f)    Termination by Executive with Good Reason. Executive may terminate
Executive’s employment with Good Reason by providing the Company thirty
(30) days’ written notice setting forth in reasonable specificity the event that
constitutes Good Reason, which written notice, to be effective, must be provided
to the Company within sixty (60) days of the knowledge of such event. During
such thirty (30) day notice period, the Company shall have a cure right (if
curable), and if not cured within such period, Executive’s termination will be
effective upon the expiration of such cure period, and Executive shall be
entitled to the same payments and benefits as provided in Section 7(e) hereof
for a termination by the Company without Cause, subject to the same conditions
on payment and benefits as described in Section 7(e) hereof. Following such
termination of Executive’s employment by Executive with Good Reason, except as
set forth in this Section 7(f), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

(g)    Termination by Executive without Good Reason. Executive may terminate
Executive’s employment without Good Reason by providing the Company thirty
(30) days’ written notice of such termination. In the event of a termination of
employment by Executive under this Section 7(g), Executive shall be entitled
only to the Accrued Obligations. In the event of termination of Executive’s
employment under this Section 7(g), the Company may, in its sole and absolute
discretion, by written notice accelerate such date of termination without
changing the characterization of such termination as a termination by Executive
without Good Reason. Following such termination of Executive’s employment by
Executive without Good Reason, except as set forth in this Section 7(g),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

(h)    Release. Notwithstanding any provision herein to the contrary, the
payment of any amount or provision of any benefit pursuant to subsection (e) or
(f) of this Section 7 other than the Accrued Obligations (collectively, the
“Severance Benefits”) shall be conditioned upon Executive’s execution, delivery
to the Company, and non-revocation of the

 

-6-



--------------------------------------------------------------------------------

Release of Claims (and the expiration of any revocation period contained in such
Release of Claims) within sixty (60) days following the date of Executive’s
termination of employment hereunder (the “Release Execution Period”). If
Executive fails to execute the Release of Claims in such a timely manner so as
to permit any revocation period to expire prior to the end of such sixty
(60) day period, or timely revokes Executive’s acceptance of such release
following its execution, Executive shall not be entitled to any of the Severance
Benefits. No portion of the Severance (other than Accrued Obligations) shall be
paid until the Release of Claims has become effective and all such amounts shall
commence to be paid on the first regular payroll date of the Company after the
Release of Claims has become effective; provided, that, if the Release Execution
Period overlaps two calendar years, the first payment shall not be made sooner
than the first day of the second year, and shall include any missed payments.

Section 8.    Certain Payments.

In the event that (a) Executive is entitled to receive any payment, benefit or
distribution of any type to or for the benefit of Executive, whether paid or
payable, provided or to be provided, or distributed or distributable, pursuant
to the terms of this Agreement or otherwise (collectively, the “Payments”), and
(b) the net after-tax amount of such Payments, after Executive has paid all
taxes due thereon (including, without limitation, taxes due under Section 4999
of the Code) is less than the net after-tax amount of all such Payments
otherwise due to Executive in the aggregate, if such Payments were reduced to an
amount equal to 2.99 times Executive’s “base amount” (as defined in
Section 280G(b)(3) of the Code), then the aggregate amount of such Payments
payable to Executive shall be reduced to an amount that will equal 2.99 times
Executive’s base amount. To the extent such aggregate “parachute payment” (as
defined in Section 280G(b)(2) of the Code) amounts are required to be so
reduced, the parachute payment amounts due to Executive (but no non-parachute
payment amounts) shall be reduced in the following order: (i) the parachute
payments that are payable in cash shall be reduced (if necessary, to zero) with
amounts that are payable last reduced first; (ii) payments and benefits due in
respect of any equity, valued at full value (rather than accelerated value),
with the highest values reduced first (as such values are determined under
Treasury Regulation Section 1.280G-1, Q&A 24); and (iii) all other non-cash
benefits not otherwise described in clause (ii) of this Section 8 reduced last.

 

  Section

9.    Restrictive Covenants

(a)    General. Executive acknowledges and recognizes the highly competitive
nature of the business of the Company Group, that access to Confidential
Information renders Executive special and unique within the industry of the
Company Group, and that Executive will have the opportunity to develop
substantial relationships with existing and prospective clients, accounts,
customers, consultants, contractors, investors, and strategic partners of the
Company Group during the course of and as a result of Executive’s employment
with the Company. In light of the foregoing, as a condition of Executive’s
employment by the Company, and in consideration of Executive’s employment
hereunder and the compensation and benefits provided herein, Executive
acknowledges and agrees to the covenants contained in this Section 9. Executive
further recognizes and acknowledges that the restrictions and limitations set
forth in this Section 9 are reasonable and valid in geographical and temporal
scope and in all other respects and are essential to protect the value of the
business and assets of the Company Group.

 

-7-



--------------------------------------------------------------------------------

(b)    Confidential Information.

(i)    Executive acknowledges that, during the Term of Employment, Executive
will have access to information about the Company Group and that Executive’s
employment with the Company shall bring Executive into close contact with
confidential and proprietary information of the Company Group. In recognition of
the foregoing, Executive agrees, at all times during the Term of Employment and
thereafter, to hold in confidence, and not to use, except for the benefit of the
Company Group, or to disclose to any Person without written authorization of the
Company, any Confidential Information.

(ii)    Nothing in this Agreement shall prohibit or impede Executive from
communicating, cooperating or filing a complaint with any U.S. federal, state or
local governmental or law enforcement branch, agency or entity (collectively, a
“Governmental Entity”) with respect to possible violations of any U.S. federal,
state or local law or regulation, or otherwise making disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower
provisions of any such law or regulation, provided that in each case such
communications and disclosures are consistent with applicable law. Executive
understands and acknowledges that an individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that is made (i) in confidence to a Federal, State, or local
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Executive understands and acknowledges further that an individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
files any document containing the trade secret under seal; and does not disclose
the trade secret, except pursuant to court order. Moreover, Executive is not
required to give prior notice to (or get prior authorization from) the Company
regarding any such communication or disclosure. Notwithstanding the foregoing,
under no circumstance will Executive be authorized to disclose any information
covered by attorney-client privilege or attorney work product of any member of
the Company Group without prior written consent of Company’s General Counsel or
other officer designated by the Company. Participant does not need the prior
authorization of (or to give notice to) any member of the Company Group
regarding any communication, disclosure, or activity permitted by this
paragraph.

(c)    Assignment of Intellectual Property.

(i)    Executive agrees that she will, without additional compensation, promptly
make full written disclosure to the Company, and will hold in trust for the sole
right and benefit of the Company all developments, original works of authorship,
inventions, concepts, know-how, improvements, trade secrets, and similar
proprietary

 

-8-



--------------------------------------------------------------------------------

rights, whether or not patentable or registrable under copyright or similar
laws, which Executive may (or have previously) solely or jointly conceive or
develop or reduce to practice, or cause to be conceived or developed or reduced
to practice, during the Term of Employment, whether or not during regular
working hours, provided they either (i) relate at the time of conception or
reduction to practice of the invention to the business of any member of the
Company Group, or actual or demonstrably anticipated research or development of
any member of the Company Group; (ii) result from or relate to any work
performed for any member of the Company Group; or (iii) are developed through
the use of equipment, supplies, or facilities of any member of the Company
Group, or any Confidential Information, or in consultation with personnel of any
member of the Company Group (collectively referred to as “Developments”).
Executive further acknowledges that all Developments made by Executive (solely
or jointly with others) within the scope of and during the Term of Employment
are “works made for hire” (to the greatest extent permitted by applicable law)
for which Executive is, in part, compensated by Executive’s Base Salary, unless
regulated otherwise by law, but that, in the event any such Development is
deemed not to be a work made for hire, Executive hereby assigns to the Company,
or its designee, all Executive’s right, title, and interest throughout the world
in and to any such Development.

(ii)    Executive agrees to assist the Company, or its designee, at the
Company’s expense, in every way to secure the rights of the Company Group in the
Developments and any copyrights, patents, trademarks, service marks, database
rights, domain names, mask work rights, moral rights, and other intellectual
property rights relating thereto in any and all countries, including the
disclosure to the Company of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments,
recordations, and all other instruments that the Company shall deem necessary in
order to apply for, obtain, maintain, and transfer such rights and in order to
assign and convey to the Company Group the sole and exclusive right, title, and
interest in and to such Developments, and any intellectual property and other
proprietary rights relating thereto. Executive further agrees that Executive’s
obligation to execute or cause to be executed, when it is in Executive’s power
to do so, any such instrument or papers shall continue after the termination of
the Term of Employment until the expiration of the last such intellectual
property right to expire in any country of the world; provided, however, that
the Company shall reimburse Executive for Executive’s reasonable expenses
incurred in connection with carrying out the foregoing obligation. If the
Company is unable because of Executive’s mental or physical incapacity or
unavailability for any other reason to secure Executive’s signature to apply for
or to pursue any application for any United States or foreign patents or
copyright registrations covering Developments or original works of authorship
assigned to the Company as above, then Executive hereby irrevocably designates
and appoints the Company and its duly authorized officers and agents as
Executive’s agent and attorney in fact to act for and in Executive’s behalf and
stead to execute and file any such applications or records and to do all other
lawfully permitted acts to further the application for, prosecution, issuance,
maintenance, and transfer of letters patent or registrations thereon with the
same legal force and effect as if originally executed by me. Executive hereby
waives and irrevocably quitclaims to the Company any and all claims, of any
nature whatsoever, that Executive now or hereafter have for past, present, or
future infringement of any and all proprietary rights assigned to the Company.

 

-9-



--------------------------------------------------------------------------------

(d)    Non-Competition. During the Term of Employment and the Post-Termination
Restricted Period, Executive shall not, directly or indirectly engage in, have
any equity interest in, or manage, provide services to or operate any person,
firm, corporation, partnership or business (whether as director, officer,
employee, agent, representative, partner, member, security holder, consultant or
otherwise) that engages in any business, directly or indirectly (through a
subsidiary or otherwise), which competes with the Business within the United
States of America or any other jurisdiction in which any member of the Company
Group engages in business derives a material portion of its revenues or has
demonstrable plans to commence business activities in.

(e)    Non-Interference. During the Term of Employment and the Post-Termination
Restricted Period, Executive shall not, directly or indirectly for Executive’s
own account or for the account of any other Person, engage in Interfering
Activities.

(f)    Return of Documents. In the event of Executive’s termination of
employment hereunder for any reason, Executive shall deliver to the Company (and
will not keep in Executive’s possession, recreate, or deliver to anyone else)
any and all Confidential Information and all other documents, materials,
information, and property developed by Executive pursuant to Executive’s
employment hereunder or otherwise belonging to the Company Group.

(g)    Independence; Severability; Blue Pencil. Each of the rights enumerated in
this Section 9 shall be independent of the others and shall be in addition to
and not in lieu of any other rights and remedies available to the Company Group
at law or in equity. If any of the provisions of this Section 9 or any part of
any of them is hereafter construed or adjudicated to be invalid or
unenforceable, the same shall not affect the remainder of this Section 9, which
shall be given full effect without regard to the invalid portions. If any of the
covenants contained herein are held to be invalid or unenforceable because of
the duration of such provisions or the area or scope covered thereby, each of
the Company and Executive agree that the court making such determination shall
have the power to reduce the duration, scope, and/or area of such provision to
the maximum and/or broadest duration, scope, and/or area permissible by law, and
in its reduced form said provision shall then be enforceable.

(h)    Injunctive Relief. Executive expressly acknowledges that any breach or
threatened breach of any of the terms and/or conditions set forth in this
Section 9 may result in substantial, continuing, and irreparable injury to the
members of the Company Group. Therefore, Executive hereby agrees that, in
addition to any other remedy that may be available to the Company, any member of
the Company Group shall be entitled to seek injunctive relief, specific
performance, or other equitable relief by a court of appropriate jurisdiction in
the event of any breach or threatened breach of the terms of this Section 9.
Notwithstanding any other provision to the contrary, Executive acknowledges and
agrees that the Post-Termination Restricted Period shall be tolled during any
period of violation of any of the covenants in this Section 9 and during any
other period required for litigation during which the Company or any other
member of the Company Group seeks to enforce such covenants against Executive if
it is ultimately determined that Executive was in breach of such covenants.

 

-10-



--------------------------------------------------------------------------------

(i)    Disclosure of Covenants. As long as it remains in effect, Executive will
disclose the existence of the covenants contained in this Section 9 to any
prospective employer, partner, co-venturer, investor, or lender prior to
entering into an employment, partnership, or other business relationship with
such Person or entity.

(j)    Other Covenants. Notwithstanding anything contained in this Agreement to
the contrary, in the event that Executive is subject to similar restrictive
covenants pursuant to any other agreement with any member of the Company Group,
including, without limitation, under the Equity Documents (“Other Covenants”),
the covenants contained in this Agreement shall be in addition to, and not in
lieu of, any such Other Covenants, and enforcement by the Company of the
covenants contained in this Agreement shall not preclude the applicable member
of the Company Group from enforcing such Other Covenants in accordance with
their terms.

Section 10.    Representations and Warranties of Executive.

Executive represents and warrants to the Company that:

(a)    Executive is entering into this Agreement voluntarily and that
Executive’s employment hereunder and compliance with the terms and conditions
hereof will not conflict with or result in the breach by Executive of any
agreement to which he is a party or by which she may be bound;

(b)    Executive has not violated, and in connection with Executive’s employment
with the Company will not violate, any non-solicitation, non-competition, or
other similar covenant or agreement with any Person by which she is or may be
bound;

(c)    In connection with Executive’s employment with the Company, Executive
will not use any confidential or proprietary information she may have obtained
in connection with employment or service with any prior service recipient; and

(d)    Executive has not been terminated from any prior employer or service
recipient, or otherwise disciplined in connection any such relationship, in
connection with, or as a result of, any claim of workplace sexual harassment or
sex or gender discrimination, and to Executive’s knowledge, Executive has not
been the subject of any investigation, formal allegation, civil or criminal
complaint, charge, or settlement regarding workplace sexual harassment or sex or
gender discrimination.

Section 11.    Taxes.

The Company may withhold from any payments made under this Agreement or
otherwise made in connection with Executive’s employment hereunder, all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law. If any such taxes are paid or
advanced by the Company on behalf of Executive, Executive shall remain
responsible for, and shall repay, such amounts to the Company, promptly

 

-11-



--------------------------------------------------------------------------------

following notice thereof by the Company. Executive acknowledges and represents
that the Company has not provided any tax advice to Executive in connection with
this Agreement and that he has been advised by the Company to seek tax advice
from Executive’s own tax advisors regarding this Agreement and payments that may
be made to Executive pursuant to this Agreement, including specifically, the
application of the provisions of Section 409A of the Code to such payments.

Section 12.    [Reserved].

Section 13.    Additional Section 409A Provisions.

Notwithstanding any provision in this Agreement to the contrary:

(a)    Any payment otherwise required to be made hereunder to Executive at any
date as a result of the termination of Executive’s employment shall be delayed
for such period of time as may be necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”). On the first business
day following the expiration of the Delay Period, Executive shall be paid, in a
single cash lump sum, an amount equal to the aggregate amount of all payments
delayed pursuant to the preceding sentence, and any remaining payments not so
delayed shall continue to be paid pursuant to the payment schedule set forth
herein.

(b)    Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code.

(c)    Notwithstanding anything herein to the contrary, the payment (or
commencement of a series of payments) hereunder of any nonqualified deferred
compensation (within the meaning of Section 409A of the Code) upon a termination
of employment shall be delayed until such time as Executive has also undergone a
“separation from service” as defined in Treas. Reg. 1.409A-1(h), at which time
such nonqualified deferred compensation (calculated as of the date of
Executive’s termination of employment hereunder) shall be paid (or commence to
be paid) to Executive on the schedule set forth in this Section 7 as if
Executive had undergone such termination of employment (under the same
circumstances) on the date of Executive’s ultimate “separation from service.”

(d)    To the extent that any right to reimbursement of expenses or payment of
any benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement shall be made by the Company no later than the last day of
the taxable year following the taxable year in which such expense was incurred
by Executive, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, however, that the
foregoing clause shall not be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect.

 

-12-



--------------------------------------------------------------------------------

(e)    While the payments and benefits provided hereunder are intended to be
structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, and shall be interpreted in a manner consistent with
such intention, in no event whatsoever shall any member of the Company Group be
liable for any additional tax, interest, or penalties that may be imposed on
Executive as a result of Section 409A of the Code or any damages for failing to
comply with Section 409A of the Code (other than for withholding obligations or
other obligations applicable to employers, if any, under Section 409A of the
Code).

Section 14.    Successors and Assigns; No Third-Party Beneficiaries.

(a)    The Company. This Agreement shall inure to the benefit of the Company and
its respective successors and assigns. Except as expressly contemplated in the
introductory clauses of this Agreement, neither this Agreement nor any of the
rights, obligations, or interests arising hereunder may be assigned by the
Company to a Person (other than another member of the Company Group, or its or
their respective successors) without Executive’s prior written consent;
provided, however, that in the event of a sale of all or substantially all of
the assets of the Company or any direct or indirect division or subsidiary
thereof to which Executive’s employment primarily relates, the Company may
provide that this Agreement will be assigned to, and assumed by, the acquiror of
such assets, division or subsidiary, as applicable, without Executive’s consent.

(b)    Executive. Executive’s rights and obligations under this Agreement shall
not be transferable by Executive by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Executive shall die,
all amounts then payable to Executive hereunder shall be paid in accordance with
the terms of this Agreement to Executive’s devisee, legatee, or other designee,
or if there be no such designee, to Executive’s estate.

(c)    No Third-Party Beneficiaries. Except as otherwise set forth in
Section 7(c) or Section 14(b) hereof, nothing expressed or referred to in this
Agreement will be construed to give any Person other than the Company, the other
members of the Company Group, and Executive any legal or equitable right,
remedy, or claim under or with respect to this Agreement or any provision of
this Agreement.

Section 15.    Waiver and Amendments.

Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Board. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.

 

-13-



--------------------------------------------------------------------------------

  Section

16.    Severability.

If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.

 

  Section

17.    Governing Law; Waiver of Jury Trial; Arbitration.

THIS AGREEMENT IS GOVERNED BY AND IS TO BE CONSTRUED UNDER THE LAWS OF THE STATE
OF NEVADA. EACH PARTY TO THIS AGREEMENT ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY
JURY IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION
WITH THIS AGREEMENT.

 

  Section

18.    Notices.

(a)    Place of Delivery. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom or which it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided; provided, however, that unless and until some other address be so
designated, all notices and communications by Executive to the Company shall be
mailed or delivered to the Company at its principal executive office, and all
notices and communications by the Company to Executive may be given to Executive
personally or may be mailed to Executive at Executive’s last known address, as
reflected in the Company’s records.

(b)    Date of Delivery. Any notice so addressed shall be deemed to be given
(i) if delivered by hand, on the date of such delivery, (ii) if mailed by
courier or by overnight mail, on the first business day following the date of
such mailing, and (iii) if mailed by registered or certified mail, on the third
business day after the date of such mailing.

 

  Section

19.    Section Headings.

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

 

  Section

20.    Entire Agreement.

This Agreement constitutes the entire understanding and agreement of the parties
hereto regarding the employment of Executive. This Agreement supersedes all
prior negotiations, discussions, correspondence, communications, understandings,
and agreements between the parties relating to the subject matter of this
Agreement, including without limitation, the Prior Agreement (and specifically
any provisions relating to compensation and equity grants contemplated
thereunder).

 

-14-



--------------------------------------------------------------------------------

  Section

21.    Survival of Operative Sections.

Upon any termination of Executive’s employment, the provisions of Section 5 and
Section 7 through Section 22 of this Agreement (together with any related
definitions set forth on Appendix A) shall survive to the extent necessary to
give effect to the provisions thereof.

 

  Section

22.    Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
facsimile signature.

*        *        *

[Signatures to appear on the following page.]

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

MP MINE OPERATIONS LLC

/s/ James Litinsky

By: James Litinsky

Title: Co-Chairman

EXECUTIVE

/s/ Sheila Bangalore

Sheila Bangalore



--------------------------------------------------------------------------------

APPENDIX A

Definitions

(a)    “Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the date of termination of Executive’s employment, (ii) any unpaid or
unreimbursed expenses incurred in accordance with Section 6 hereof, and
(iii) any benefits provided under the Company’s employee benefit plans upon a
termination of employment, including rights with respect to equity participation
under the Equity Documents, in accordance with the terms contained therein.

(b)    “Board” shall mean the Board of Directors of the Company.

(c)    “Business” shall mean any business activities related to rare earth
mining and processing, or any other current or demonstrably planned business
activities of the Company Group associated with rare earth mining or processing.

(d)    “Business Relation” shall mean any current or prospective client,
customer, licensee, supplier, or other business relation of the Company Group,
or any such relation that was a client, customer, licensee or other business
relation within the prior six (6) month period, in each case, with whom
Executive transacted business or whose identity became known to Executive in
connection with Executive’s employment hereunder.

(e)    “Cause” shall mean (i) Executive’s act(s) of gross negligence or willful
misconduct in the course of Executive’s employment hereunder, (ii) willful
failure, neglect or refusal by Executive to perform in any material respect
Executive’s duties or responsibilities, (iii) misappropriation (or attempted
misappropriation) by Executive of any assets or business opportunities of the
Company or any other member of the Company Group, (iv) embezzlement or fraud
committed (or attempted) by Executive, or at Executive’s direction,
(v) Executive’s conviction of, indictment for, or pleading “guilty” or “ no
contest” to, (x) a felony or (y) any other criminal charge that has, or could be
reasonably expected to have, an adverse impact on the performance of Executive’s
duties to the Company or any other member of the Company Group or otherwise
result in material injury to the reputation or business of the Company or any
other member of the Company Group, (vi) any material violation by Executive of
the policies of the Company, including but not limited to those relating to
sexual harassment or business conduct, and those otherwise set forth in the
manuals or statements of policy of the Company, or (vii) Executive’s material
breach of this Agreement or of the Equity Documents.

(f)    “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.

(g)    “Company Group” shall mean the Company together with any of its direct or
indirect subsidiaries.

(h)     “Compensation Committee” shall mean the compensation committee of the
Board. Prior to any time that such a committee has been designated, the Board
shall be deemed the Compensation Committee for purposes of this Agreement.



--------------------------------------------------------------------------------

(i)    “Confidential Information” means information that the Company Group has
or will develop, acquire, create, compile, discover, or own, that has value in
or to the business of the Company Group that is not generally known and that the
Company wishes to maintain as confidential. Confidential Information includes,
but is not limited to, any and all non-public information that relates to the
actual or anticipated business and/or products, research, or development of the
Company Group, or to the Company Group’s technical data, trade secrets, or
know-how, including, but not limited to, research, plans, or other information
regarding the Company Group’s products or services and markets, customer lists,
and customers (including, but not limited to, customers of the Company on whom
Executive called or with whom Executive may become acquainted during the Term of
Employment), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, and other business information disclosed by the Company
either directly or indirectly in writing, orally, or by drawings or inspection
of premises, parts, equipment, or other Company Group property. Notwithstanding
the foregoing, Confidential Information shall not include any of the foregoing
items that have become publicly and widely known through no unauthorized
disclosure by Executive or others who were under confidentiality obligations as
to the item or items involved.

(j)    “Disability” shall mean any physical or mental disability or infirmity of
Executive that prevents the performance of Executive’s duties for a period of
(i) ninety (90) consecutive days or (ii) one hundred twenty
(120) non-consecutive days during any twelve (12) month period. Any question as
to the existence, extent, or potentiality of Executive’s Disability upon which
Executive and the Company cannot agree shall be determined by a qualified,
independent physician selected by the Company and approved by Executive (which
approval shall not be unreasonably withheld, delayed or conditioned). The
determination of any such physician shall be final and conclusive for all
purposes of this Agreement.

(k)    “Good Reason” shall mean, without Executive’s consent, (i) a material
demotion in Executive’s title, duties, or responsibilities as set forth in
Section 3 hereof, (ii) a material reduction in Base Salary set forth in
Section 4(a) hereof or Target Annual Bonus opportunity set forth in Section 4(b)
hereof (other than pursuant to an across-the-board reduction applicable to all
similarly situated executives), (iii) the relocation of Executive’s principal
place of employment (as provided in Section 3(c) hereof) more than fifty
(50) miles from its current location, or (iv) any other material breach of a
provision of this Agreement by the Company (other than a provision that is
covered by clause (i), (ii), or (iii) above). Executive acknowledges and agrees
that Executive’s exclusive remedy in the event of any breach of this Agreement
shall be to assert Good Reason pursuant to the terms and conditions of
Section 7(f) hereof. Notwithstanding the foregoing, during the Term of
Employment, in the event that the Board reasonably believes that Executive may
have engaged in conduct that could constitute Cause hereunder, the Board may, in
its sole and absolute discretion, suspend Executive from performing Executive’s
duties hereunder, and in no event shall any such suspension constitute an event
pursuant to which Executive may terminate employment with Good Reason or
otherwise constitute a breach hereunder; provided, that no such suspension shall
alter the Company’s obligations under this Agreement during such period of
suspension.

 

-2-



--------------------------------------------------------------------------------

(l)    “Interfering Activities” shall mean (A) recruiting, encouraging,
soliciting, or inducing, or in any manner attempting to recruit, encourage,
solicit, or induce, any Person employed by, or providing consulting services to,
any member of the Company Group to terminate such Person’s employment or
services (or in the case of a consultant, materially reducing such services)
with the Company Group, (B) hiring any individual who was employed by the
Company Group within the six (6) month period prior to the date of such hiring,
or (C) encouraging, soliciting, or inducing, or in any manner attempting to
encourage, solicit, or induce, any Business Relation to cease doing business
with or reduce the amount of business conducted with the Company Group, or in
any way interfering with the relationship between any such Business Relation and
the Company Group.

(m)    “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.

(n)    “Post-Termination Restricted Period” shall mean the period commencing on
the date of the termination of the Term of Employment for any reason and ending
on the twelve (12) month anniversary of such date of termination.

(o)    “Release of Claims” shall mean the Company’s standard form of general
release of claims delivered to Executive by the Company in connection with
Executive’s termination of employment.

(p)    “Severance Term” shall mean the period commencing on the date of
Executive’s termination by the Company without Cause (other than by reason of
death or Disability) or by Executive with Good Reason and ending on the twelve
(12) month anniversary of such date of termination.

 

-3-